Case: 18-40772      Document: 00515086508         Page: 1    Date Filed: 08/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                    No. 18-40772                          FILED
                                  Summary Calendar                  August 21, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SANTOS EFREN JURADO-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-10-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Santos Efren Jurado-Garcia pleaded guilty, pursuant to a plea
agreement, to one count of conspiracy to transport illegal aliens within the
United States. Pursuant to the agreement, Jurado-Garcia reserved the right
to appeal the district court’s denial of his motion to suppress evidence. He
asserts that the district court clearly erred in finding the warrantless search




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40772    Document: 00515086508     Page: 2   Date Filed: 08/21/2019


                                 No. 18-40772

of his residence was constitutional under the exigent circumstances and
protective sweep exceptions to the Fourth Amendment’s warrant requirement.
      We need only address the protective sweep ruling. The record supports
the district court’s findings that the post-arrest protective sweep was
permitted given that the officers had reasonable grounds to believe that there
were both unsecured weapons and unsecured people in the home, posing a
security risk to officers on the scene. See United States v. Mendez, 431 F.3d
420, 428 (5th Cir. 2005). Thus, the district court did not clearly err in finding
that the warrantless search of Jurado-Garcia’s residence was justifiable under
the protective sweep exception to the Fourth Amendment’s warrant
requirement. See United States v. Robinson, 741 F.3d 588, 594 (5th Cir. 2014).
Accordingly, the judgment of the district court is AFFIRMED.




                                       2